       Case 2:18-cv-00160-SU        Document 175      Filed 02/26/21    Page 1 of 18




LEAH BROWNLEE TAYLOR
Leah.B.Taylor@usdoj.gov
United States Department of Justice
Senior Trial Attorney
PO Box 7146
Washington, D.C. 20044
(202) 616-4325
Attorney for Greg T. Bretzing and the United States of America


                             IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON


D. JEANETTE FINICUM;                              Case No. 2:18-CV-00160-SU
THARA TENNEY TIER COLIER;
ROBERT FINICUM; TAWNY CRANE;
ARIANNA BROWN; BRITTNEY BECK;
MITCH FINICUM; THOMAS KINNE;
CHALLICE FINCH;
JAMES FINICUM; DANIELLE FINICUM;
TEAN FINICUM;
and the
ESTATE OF ROBERT LAVOY FINICUM.
Plaintiffs                                                Defendant Greg T. Bretzing’s
                                                          Response to Plaintiffs’ Objections
                                                          To Findings and Recommendation
                                                          (ECF No. 161)

                                                          Oral Argument Requested

v.

UNITED STATES OF AMERICA;
FEDERAL BUREAU OF INVESTIGATION;
BUREAU OF LAND MANAGEMENT;
DANIEL P. LOVE; SALVATORE LAURO;
GREG T. BRETZING; W. JOSEPH ASTARITA;
STATE OF OREGON; OREGON STATE POLICE;
KATHERINE BROWN; HARNEY COUNTY;
DAVID M. WARD; STEVEN E. GRASTY;
THE CENTER FOR BIOLOGICAL DIVERSITY;
and JOHN DOES 1-100.
Defendants
__________________________________________
        Case 2:18-cv-00160-SU          Document 175        Filed 02/26/21     Page 2 of 18




                       BACKGROUND AND PROCEDURAL HISTORY 1

       On January 25, 2018, Plaintiffs sued Greg T. Bretzing and others in connection with the

death of LaVoy Finicum on January 26, 2016. See ECF No. 1. Finicum was a leader of an armed

occupation of the Malheur National Wildlife Refuge in Oregon. Id. Bretzing was the Special

Agent in Charge of the FBI’s Portland, Oregon office at the time of the Refuge occupation. See

ECF. No. 89 (Second Amended Complaint or “SAC”) ¶ 156. Plaintiffs allege that Bretzing

supported an arrest plan that permitted the use of a vehicle stop to arrest Finicum and his co-

conspirators for federal crimes. 2 Id. ¶¶ 206-209. The plan included a roadblock in case Finicum

and his co-conspirators attempted to evade arrest. Id. ¶ 220. On January 26, 2016, Oregon State

Police officers pulled over the pickup truck in which Finicum and others were traveling on U.S

395. Finicum sped away driving at a high rate of speed on U.S. 395. Id. ¶¶ 236, 243. After

Finicum nearly collided with the roadblock and got out of his truck, two Oregon State Police

SWAT Troopers shot and killed him. Id. ¶ 268. The operative Second Amended Complaint does

not allege Bretzing was present at the scene of the operation or shooting.

         Plaintiffs asserted six claims against Bretzing: (1) a Bivens claim under the Fourth and



1
 The factual allegations are taken from the Second Amended Complaint and the F&R, including
the facts the Magistrate Judge judicially noticed. See e.g. F&R at 3-6. Plaintiffs filed no
opposition to the federal defendants’ motion for judicial notice under Federal Rule of Evidence
201. They also did not contest the authenticity or admissibility of any of the exhibits filed in
support of the federal defendants’ motions. See ECF No. 144 (Pls. Opp. to Bretzing’s MTD). A
more fulsome account of the facts are also set forth Bretzing’s Motion to Dismiss or the
Alternative, Motion for Summary Judgment. See ECF No. 107 at 3-9.
2
  Though Plaintiffs use the term “traffic stop,” Obj. at 2, Finicum and his confederates were
stopped in an effort to arrest them for federal felonies related to the refuge takeover, and not for a
state traffic offense. See F &R at 3, 32. Those federal crimes are detailed in the criminal
complaint and superseding indictment filed in the United States District Court for the District of
Oregon. See ECF No. 107-2, (Ex. A) (Criminal Compl.) and ECF No. 107-3, (Ex. B)
(Superseding Indictment).


                                                  1
        Case 2:18-cv-00160-SU          Document 175        Filed 02/26/21      Page 3 of 18




 Fifth Amendments, see Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics,

 403 U.S. 388 (1971) (Second Cause of Action); (2) a 42 U.S.C. § 1983 claim for excessive

 force (Third Cause of Action); (3) a § 1983 claim for familial deprivation (Fourth Cause of

 Action); (4) a § 1983 Monell claim (Fifth Cause of Action); (5) a state law conspiracy claim

 (Sixth Cause of Action); and (6) negligence (Seventh Cause of Action). See SAC ¶¶ 310-369.

 The United States substituted itself on the state law claims under the Westfall Act, 28 U.S.C. §

 2679(d)(1). See F&R at 30. Meanwhile Bretzing moved to dismiss for lack of personal

 jurisdiction and insufficient service of process. He also asserted qualified immunity and failure to

 state a claim on which relief may be granted under Rule 12(b)(6). See ECF No. 107 (Bretzing

 MTD). And he moved in the alternative, for summary judgment under Federal Rule of Civil

 Procedure 56(a). Id.

       On July 25, 2020, Magistrate Judge Sullivan recommended dismissal of Bretzing on

several grounds. See ECF No. 161 (“F&R”). The Magistrate Judge concluded that Plaintiffs

failed to properly serve Bretzing, but also that dismissal with prejudice was warranted. She

further explained that special factors counseled against the creation of a new Bivens remedy for

Plaintiffs’ alleged constitutional claims; Plaintiffs’ 42 U.S.C. § 1983 claims were not actionable

against Bretzing, who was a federal official; and the remaining common law negligence and

state conspiracy claims were foreclosed by the Westfall Act substitution. See F&R at 23-36.

       After several extensions, on January 29, 2021, Plaintiffs’ filed objections to the F&R. See

ECF No. 171 (Pls. Obj. to F&R or Obj.). Those objections repeat Plaintiffs’ wildly speculative,

conclusory, and conspiratorial allegations that Bretzing was in on a multi-year plan by federal

officials to kill Finicum and others. See Obj. at 2-11. More prosaically, they challenge the

recommended dismissal for lack of service and insist they have valid section 1983 and Bivens



                                                  2
        Case 2:18-cv-00160-SU           Document 175        Filed 02/26/21      Page 4 of 18




claims against Bretzing. (They do not challenge dismissal of the state law claims in light of the

government’s self-substitution under § 2679(d)). But none of Plaintiffs’ theories are viable. None

is supported by “sufficient factual matter accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal quotation

omitted). And no amendment would save their case.

                                STANDARD OF REVIEW

        Under Federal Rule of Civil Procedure 72(b), a party “may serve and file specific written

objections” to a magistrate judge’s proposed findings and recommendations. The district judge is

required to make a de novo determination of those portions of the report or specified findings or

recommendation “that ha[ve] been properly objected to.” Id.; see also 28 U.S.C. § 636(b)(1)(C).

The court is not required to review the factual or legal conclusions of the magistrate judge as to

portions of the F&R to which no proper objections are addressed. See Thomas v. Arn, 474 U.S.

140, 149 (1985); United States v. Reyna–Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). The district

court is free to accept, reject, or modify any part of the magistrate judges’ findings and

recommendations. 28 U.S.C. § 636(b)(1)(C).

                                        ARGUMENT

        Of Plaintiffs’ ten objections to the Findings and Recommendations, their Objections Nos.

1 and 7 through 9 aim at the findings and recommendations related to Bretzing’s dismissal. None

of Plaintiffs’ objections are valid.

        I.      Plaintiffs’ Objection No. 1 is Nonspecific and Otherwise Meritless. The
                Magistrate Judge Assessed The Well-Pleaded in Plaintiff s’ Favor and
                Properly Determined that Plaintiffs’ Claims Cannot Survive Dismissal.

        To start, Plaintiffs Objection No. 1 does not comply with Rule 72(b). It is anything but

“specific.” Plaintiffs contend that the Magistrate Judge “failed and refused to acknowledge and



                                                   3
        Case 2:18-cv-00160-SU           Document 175        Filed 02/26/21      Page 5 of 18




weigh the facts in the Second Amended Complaint in favor of Plaintiff and further failed to draw

reasonable inferences from those well pled facts.” Obj. at 12. But their objection is not

meaningfully developed. Plaintiffs do nothing to show how, contra the Magistrate Judge’s

conclusions, well-pleaded allegations in the operative complaint support an inference that

Bretzing is liable. See Iqbal, 556 U.S. at 678. The closest they come to adding any specificity to

their first objection is their apparent complaint that the Magistrate Judge viewed the Bunkerville,

Nevada events as irrelevant. But here too, they make no meaningful attempt to demonstrate how

those events are legally relevant; they just insist that they are. That alone is reason enough to

overrule their objection.

        Specificity aside, Plaintiffs misunderstand pleading standards. The Magistrate Judge did

not reject their claim because she disbelieved Plaintiffs’ allegations; she rejected it because too

many of those allegations are conclusory, and Plaintiffs’ inferences connecting the Bunkerville

events in 2014 to Bretzing and to Finicum’s death in 2016 are not plausible. That determination

was correct. Here, just as in Iqbal, “[i]t is the conclusory nature of [Plaintiffs’] allegations, rather

than their extravagantly fanciful nature, that disentitles them to the presumption of truth.” 556

U.S. at 681.The Magistrate Judge viewed the well-pleaded facts in the light most favorable to

Plaintiffs, and expressly stated: “Even read in the light most favorable to Plaintiffs, it is clear

from the allegations of the SAC that Bretzing acted under color of federal, rather than state law.”

F&R at 32 (emphasis added). To the extent Plaintiffs more generally claim that the Magistrate

Judge erred by not considering the alleged Bunkerville events as somehow leading up to

Finicum’s death that objection is also non-specific and without merit. 3



3
 Although Plaintiffs object to comments the Magistrate Judge made at oral arguments, they
overlook a critical part of her comments regarding the implausibility of their claims:


                                                   4
        Case 2:18-cv-00160-SU          Document 175        Filed 02/26/21     Page 6 of 18




       The Magistrate Judge appropriately evaluated the plausibility of Plaintiffs allegations

under the correct standards. As Judge Sullivan correctly observed, a claim possesses “facial

plausibility” only when a plaintiff pleads “sufficient factual matter” to permit “the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” See F&R at 9

(citing Iqbal, 556 U.S. at 678); see also Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).

Judge Sullivan properly assessed the Plaintiffs’ allegations, disregarding the conclusory

ones and ruling that the well-pleaded allegations do not support any claim for relief

against Bretzing. Plaintiffs’ objection No.1 lacks merit.

       II.     Plaintiffs’ Objection No. 7 Lacks Merit. The Magistrate Judge Properly
               Determined that Plaintiffs’ Service of Process Was Insufficient and Dismissal
               With Prejudice is Appropriate.

       Plaintiffs don’t actually assign any error to the Magistrate Judge’s finding of insufficient

service of process. Rather, their central objection is that it can be “inferred” that Bretzing had

actual notice of the complaint through his counsel. Obj. at 28. But as the Magistrate Judge

correctly observed, actual knowledge of a complaint does not excuse service defects. See F&R at

28. That ruling is consistent with well-established law. “Before a . . . court may exercise personal

jurisdiction over a defendant, the procedural requirement of service of summons must be

satisfied.” See Omni Capital Int’l v. Rudolf Wolff & Co., 484 U.S. 97, 104 (1987). “Accordingly,


       THE COURT: Let me say this: I looked at the sixth claim for relief, and it has
       significant defects, in terms of Twombly and the allegations that are required to
       make out a case for that. If you refer back to some of the other allegations, then
       you’re back to, you know, things like the Bunkerville allegations, which, frankly,
       I think are totally irrelevant. But what we’re talking about here is the wrongful
       death of Mr. Finicum, and we’re not talking about Bunkerville or any of the issues
       that you claim arise out of that particular incident.

Mar. 6, 2020 Tr. of Mot. Hr’g. at 19-20. At any rate, even if the Bunkerville-related events are
considered here, those allegations and Plaintiffs’ theories about them would actually underscore
that Bretzing acted under color of federal, not state, law. See Part III, infra.

                                                  5
        Case 2:18-cv-00160-SU           Document 175        Filed 02/26/21    Page 7 of 18




one becomes a party officially, and is required to take action in that capacity, only upon service

of a summons or other authority-asserting measure stating the time within which the party served

must appear and defend.” Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350

(1999) (citing Fed. R. Civ. 4). Actual notice of a complaint is not substitute; it obligates a

defendant to do nothing. See id. at 351; see, e.g., id. at 356.

       Plaintiffs also complain that the Magistrate Judge had the discretion to allow them

additional time to properly serve for excusable neglect, but did not. Obj. at 29. The dismissal

recommendation, they contend, was the “first time” they suspected the time-bar consequences of

failing timely serve process. Id. Regardless, the Magistrate Judge correctly noted that numerous

“challenges from multiple Defendants challenging service and several extensions of time to serve

Defendants[]” justified dismissal with prejudice. F&R at 29. As early as 2018, Plaintiffs knew

that service was incomplete or improper. At the very first status conference in the case, Plaintiffs

were alerted to the service deficiencies, with the Magistrate Judge taking the extraordinary step

of requiring Plaintiffs to file a Report of Service to identify how and when any defendants were

served. See ECF No. 44. And Plaintiffs’ experienced counsel was well aware of the statute of

limitations and thus, the consequences of a service-based dismissal. Plaintiffs filed this action

one day before the statute of limitations expired, an issue that was litigated before this court. See

ECF No. 88.

       Plaintiff’s reliance on Lemoge v. United States, 597 F.3d 1188 (9th Cir. 2009), to say that

the Magistrate erred by recommending dismissal without further opportunity to perfect service is

misplaced. See Obj. at 29. Lemoge involved a motion to reopen a time-barred case under Rule

60(b). The Ninth Circuit ruled that the district court erred in applying Rule 60(b) standards and

that the record demonstrated counsel’s excusable neglect in not timely serving the defendants. Id.



                                                   6
          Case 2:18-cv-00160-SU          Document 175       Filed 02/26/21      Page 8 of 18




at 1195. Due to his multiple surgeries, counsel was unable to work. Id. at 1197-98. Here by

contrast the Magistrate Judge determined that “Plaintiffs’ failed to offer any reason,” let alone

good cause or excusable neglect “for their failure to comply with FRCP 4 or ORCP 7.” F&R at

29 n.6.

          Absent a showing of good cause or excusable neglect, the Magistrate Judge had broad

discretion to either extend the time for service or recommend dismissal. She properly chose the

latter. See Efaw v. Williams, 473 F.3d 1038, 1040 (9th Cir. 2007); In re Sheehan, 253 F.3d 507,

513 (9th Cir. 2001). A court may consider factors such as a statute of limitations bar, prejudice to

the defendant, the defendant’s actual notice of a lawsuit, and eventual service. Efaw, 473 F.3d at

1040. Here the Magistrate Judge appropriately considered the years of delay, the multiple

opportunities to serve Bretzing, and Plaintiffs’ failure to effect service. Judge Sullivan was

correct in recommending the dismissal of Bretzing with prejudice. See Efaw, 473 F.3d 1041.

          For the same reasons, this Court should reject Plaintiffs’ request to serve Bretzing within

30 days. It has been over five years since Finicum’s death and over three years since Plaintiffs

sued. Plaintiffs’ inability or unwillingness to comply with an elementary requirement of civil

practice has already caused undue prejudice to Bretzing, prejudice that is magnified because the

claims against him lack legal viability in any event. Service would be futile because Bretzing

would still be dismissed on the other grounds relied on in the Findings and Recommendations.

          III.   Plaintiffs’ Objection No. 8 is Meritless Because Bretzing Acted Under Color
                 of Federal Law.

          Plaintiffs’ objection to the Magistrate Judge’s ruling on their § 1983 claims is meritless.

At the outset they “concede the SAC may be technically deficient to the extent no allegations

assert Bretzing was operating under the color of Oregon state law.” Obj. at 30 (emphasis added).

Nonetheless they argue “Plaintiff can plausibly allege Bretzing and others were operating under

                                                    7
        Case 2:18-cv-00160-SU           Document 175       Filed 02/26/21     Page 9 of 18




the color of state law when they assisted the Oregon state police, who had command control

presence at all times during a state law traffic stop on a state highway, on Oregon state land,

within the state of Oregon.” Id. But the question of course is not what Plaintiffs say they “can”

plausibly allege, but what their operative complaint does allege. And as the Magistrate Judge

pointed out, that complaint alleges that “at all times relevant,” Bretzing acted under color of

federal law and in the scope of his employment as the FBI’s Special Agent in Charge. F&R at

31. The Magistrate Judge also explained that:

                The SAC alleges that Bretzing was part of a “rogue faction of government
        agents,” targeting Finicum for an earlier incident in Nevada. See, e.g., SAC ¶ 105.
        The SAC alleges that Finicum traveled to Oregon and joined in seizing and
        occupying a federal facility. Id. at ¶¶ 139, 153, 156. Plaintiffs have alleged that
        the vehicle stop and roadblock operation was “adopted in significant part by the
        FBI,” and only “aided and assisted” by state and local law enforcement. Id. at ¶
        195. Indeed, the SAC alleges that Brown, Ward, and Grasty “had been
        specifically advised and informed that no state laws had been broken by the
        protests and occupation of the Malheur National Wildlife Refuge.” Id. at ¶ 211.
        An indictment was eventually brought against several of Finicum’s associates
        concerning the occupation of the Refuge, charging them with federal crimes.
        Taylor Decl. Ex. B (Superseding Indictment in United States v. Bundy, et al.,
        3:16-CR-00051-BR).

Id. at 31-32.

        “[S]ection 1983 only provides a remedy against persons acting under color of state law.”

Ibrahim v. Dept. of Homeland Security, 538 F.3d 1250, 1257 (9th Cir. 2008) (citing Cabrera v.

Martin, 973 F.2d 735, 742 (9th Cir. 1992)). And there is no “exception to this rule where, as

here, federal officials recruit local police to help enforce federal law.” Id. That’s exactly what

happened here. And so the Magistrate Judge was correct that “[e]ven read in the light most

favorable to Plaintiffs, it is clear from the allegations of the SAC that Bretzing acted under color

of federal, rather than state law.” Id. at 32.




                                                  8
       Case 2:18-cv-00160-SU           Document 175        Filed 02/26/21      Page 10 of 18




       Plaintiffs protest that “this case is sufficiently separable from the Ibrahim decision,” Obj.

at 30, but don’t further explain. Instead, they go a different route and say “[t]he SAC alleges or

Plaintiffs proffer here that federal officers recruited local and state police not to enforce federal

law but to precipitate a pretextual traffic stop which had nothing to do with the Refuge or the

adverse possession and everything to do with Finicum’s last interview with the Oregonian[.]” Id.

But playing out that astounding theory leads right back to action under color of federal law: The

interview, Plaintiffs go on, “enraged the United States by and through Bretzing and other federal

agents.” Id. at 30-31. When Finicum “asserted he believed the United States had no rights to the

land at the refuge,” federal agents supposedly dropped efforts to peacefully end the Refuge

takeover and then “the fix was in and ‘killing’ was the purpose and goal.” Id. at 31.

       The problems with that remarkable and convoluted claim are quickly apparent. First it is

conclusory and not supported by any well-pleaded allegations that Bretzing or any other

government officials decided to forget about arresting Finicum and instead just kill him over his

idiosyncratic ideas about federal government property rights. Second, changing the alleged

motive for federal officials’ actions does nothing to change the color of law under which they

acted. And indeed, even taken on its own terms, Plaintiffs’ theory points back to federal

government motives and actions that would have been taken on the United States’ behalf and

under color of federal law assuming they occurred: moving against Finicum over his claim that

“the United States had no rights to the land at the refuge,” Obj. at 31. And so the Magistrate

Judge correctly determined that the operative complaint does not establish a “sufficiently close

nexus between the State and challenged action of the federal actors so that the action of the later




                                                   9
       Case 2:18-cv-00160-SU          Document 175        Filed 02/26/21      Page 11 of 18




may be fairly retreated of the State itself” to establish § 1983 liability. F&R at 31 (citing

Ibrahim, 538 F.3d at 1258). 4

       Plaintiffs protest that Bretzing had no authority to stop vehicles without the Oregon State

Police. See Obj. at 30. But Bretzing had federal authority to investigate crimes against the United

States, including attacks on federal personnel and facilities. See generally 28 U.S.C. § 533. And

the allegations here bear out the federal character of Bretzing’s conduct as a Special Agent in

Charge supervising FBI agents. Plaintiffs allege, for example, that federal officials, including

Bretzing, labeled Finicum a domestic terrorist. See SAC ¶¶ 88, 172, 327. The FBI exercises lead

investigative responsibility for “federal crimes of terrorism.” 28 C.F.R. § 0.85(i). And again,

federal agents don’t become state actors just because they allegedly recruit local police

assistance. Ibrahim, 538 F.3d at 1257 (citation omitted). So the Magistrate Judge properly ruled

that Bretzing acted under federal law and authority. See F&R at 32. The complaint concedes that

and also shows that the attempt to arrest Finicum arose from a federal investigation of federal

crimes. The same is evidenced by the federal criminal complaint identifying federal crimes

Finicum and others committed. See id. at 3 (noting the criminal complaint and supporting

affidavit filed in United States v. Bundy et al., 3:16-CR-00051-BR).

       Still more, as the Magistrate Judge recognized, the SAC alleges that “no state laws had

been broken by the protests and occupation of the Malheur National Wildlife Refuge.” See F&R

at 32. The SAC makes no reference to any state court order or state law that authorized Bretzing

to allegedly surveil or investigate Finicum. And while Plaintiffs say that the Oregon State Police

exercised “command control process at all times during a state law traffic stop on a state



4Plaintiffs make no objection to the Magistrate Judge’s ruling that they have no cognizable
Monell claim against Bretzing, who is a federal actor, not a municipality subject to suit under §
1983.
                                                  10
       Case 2:18-cv-00160-SU         Document 175        Filed 02/26/21     Page 12 of 18




highway” in Oregon, they mischaracterize the facts. See Obj. at 30. This was an arrest for federal

crimes, not state traffic laws. Importantly, the Magistrate Judge noted that the SAC alleges that

the arrest operation was “largely adopted by the FBI” and took place on “[U.S.] 395,” a federal

highway, with state and local law enforcement that “aided and assisted” the FBI. See F&R at 32.

The Magistrate Judge properly reasoned that the collaborative nature of this operation does not

transform Bretzing’s federal role superintending the investigation and arrest operation into one

“taken under the color of state law.” F&R at 32. For all the reasons just described, Magistrate

Judge Sullivan correctly concluded that the Plaintiffs’ allegations demonstrate that Bretzing

acted under federal, not state law. See e.g. F&R at 31 (citing West v. City of Mesa, 708 F. App’x

288, 292 (9th Cir. 2017), as holding that where the plaintiff alleged that the defendant was the

“lead FBI investigator,” the allegation supported the conclusion the defendant was acting under

federal, rather than state law).

        IV.     Plaintiffs’ Objection No. 9 is Legally Unsupported. The Magistrate Judge
                Correctly Concluded that Special Factors Counseled Against Creating a
                Bivens Remedy.

        Magistrate Judge Sullivan conducted the two-part analysis mandated in Ziglar v. Abbasi,

137 S. Ct. 1843 (2017), and correctly determined that no Bivens remedy should be created here.

F&R at 36. Plaintiffs object only that their case does not present a new Bivens context. They are

mistaken. Their claims present a new context outside the trio of cases in which the Supreme

Court has allowed Bivens actions. See F&R at 34-35. And the Magistrate Judge correctly

determined that the context is new under Abbasi’s non-exhaustive list of factors for identifying a

new Bivens context. See F&R at 35; see also Abbasi, 137 S. Ct. at 1859-60. Judge Sullivan then

determined that special factors counsel hesitation in expanding Bivens. Id. at 35. That ruling was

also correct, and indeed the Court similarly determined, in a related Bivens case against Bretzing



                                                11
       Case 2:18-cv-00160-SU          Document 175        Filed 02/26/21      Page 13 of 18




arising from the same events, that Bretzing’s “implementation and formulation of policy

decisions” was “a new variation of Bivens” and that Bivens “shouldn’t be extended.” Payne v.

Bretzing, No. 2:18-cv-00165-MO, Sept. 9, 2019 Oral Argument Tr. of Proceedings at 5

(attached).

       Plaintiffs nonetheless argue that their case is “similar to that in Bivens” and to two older

cases, Harris v Roderick, 126 F.3d 1189 (9th Cir. 1997), and Mendocino Environmental Center

v. Mendocino County, 192 F.3d 1283 (9th Cir. 1999). See F&R at 33. They are wrong on both

counts. First, this case is significantly different from Bivens, which involved line-level agents

participating in a warrantless search and arrest in a New York City home. See 403 U.S. at 389.

By contrast this case is brought against a former FBI Special Agent in Charge for superintending

a law enforcement operation designed to apprehend suspected armed felons who took over

federal land and intimidated federal employees at a wildlife refuge in Oregon. “[T]here is a

world of difference between” Bivens and the context we have here. Hernandez v. Mesa, 140 S.

Ct. 735, 744 (2020).

       Plaintiffs are wrong when objecting that “[t]he only difference here is it is alleged the

level of force utilize [sic] to make the search and seizure was constitutionally unreasonable, but

nevertheless is [sic] also a fourth amendment analysis similar to that in Bivens.” Obj. at 33. The

significant differences were just explained. And it is irrelevant that Plaintiffs sue under the

Fourth Amendment. “A claim may arise in a new context even if it is based on the same

constitutional provision as a claim in a case in which a damages remedy was previously

recognized.” Hernandez, 140 S. Ct. at 743. So contra Plaintiffs’ argument, “[c]ourts do not

define a Bivens cause of action at the level of ‘the Fourth Amendment’ or even at the level of

‘the unreasonable-searches-and-seizures clause.’” Cantú v. Moody, 933 F.3d 414, 422 (5th Cir.



                                                 12
       Case 2:18-cv-00160-SU           Document 175        Filed 02/26/21       Page 14 of 18




2019), cert denied, 141 S. Ct. 112 (2020). Any lingering doubt is put to rest by Hernandez, in

which the Supreme Court declined to extend Bivens to Fourth and Fifth Amendment claims

based on a cross-border shooting. See 140 S. Ct. at 743-50.

       Second, Harris and Mendocino predate Abbasi by over twenty years. Those cases reflect

a time when it might have been thought “there was a possibility that the Court would keep

expanding Bivens until it became the substantial equivalent of 42 U.S.C. § 1983.” Abbasi, 137 S.

Ct. at 1855 (citation and internal quotations omitted). And sure enough, the parties and the courts

in both Harris and Mendocino assumed that Bivens applied. But in neither case was the Ninth

Circuit actually called on to decide that. And so neither decision is controlling, especially after

Abbasi and Hernandez clarified Bivens standards. Cf. National Aeronautics and Space Admin. v.

Nelson, 562 U.S. 134, 163 (2011) (Scalia, J., concurring in the judgment) (“But stare decisis is

simply irrelevant when the pertinent precedent assumed, without deciding, the existence of a

constitutional right.”). “Plaintiffs do not accept” that, and “disagree that cases such as Harris and

Mendocino are not material to whether Plaintiff has a Biven [sic] action under the same or

similar facts.” Obj. at 33. But the Magistrate Judge applied the correct standards in rejecting

Plaintiffs’ Bivens claims, as did this Court in the earlier Payne litigation.

       After identifying a new context, the Magistrate Judge also correctly determined that

Bretzing’s role in planning the FBI’s investigation and arrest operation implicated questions of

executive policy and “domestic terrori[ism],” and that his alleged dissemination of information

to other law enforcement agencies and other alleged actions counseled hesitation in creating a

new Bivens remedy. F&R at 35-36. Having put their eggs in the “same context” basket, Plaintiffs

do not argue otherwise. Given all that and also that the Supreme Court “has made clear that

expanding the Bivens remedy is now a ‘disfavored’ judicial activity, Abbasi, 137 S. Ct. at 1857,



                                                  13
         Case 2:18-cv-00160-SU        Document 175        Filed 02/26/21     Page 15 of 18




Judge Sullivan correctly ruled that the Bivens claims should be dismissed. F&R at 36. Plaintiffs’

last-gasp “alternative[ ]” plea for “leave to cure any technical deficiency the court deems

necessary and proper” misses the point. Obj. at 33. The problems with Plaintiffs’ Bivens claims

are not “technical,” nor could amendment save them. Here, as in all cases in which Bivens is not

properly extended, “the relief sought by [Plaintiffs] is unavailable as a matter of law, [and] the

case must be dismissed.” Schweicker v. Chilicky, 487 U.S. 412, 429 (1988). And the same is true

for Plaintiffs’ identically conclusory request for leave to save their section 1983 claim, see Obj.

at 32.

         V.     Alternatively, Qualified Immunity Bars Plaintiffs’ Claims.

         The Magistrate Judge determined it was not necessary to reach the question of qualified

immunity. F&R at 32. That also is correct. See Pearson v. Callahan, 555 U.S. 223, 236 (2009).

Bretzing’s qualified-immunity defense nonetheless provides this Court additional grounds for

dismissal. See ECF 107, Bretzing MTD at p 18-30. Because Plaintiffs also failed to establish a

violation of clearly established law, see id., under 28 U.S.C. § 636(b)(1)(C), the Court may elect

to modify the findings and recommendations and grant dismissal on that ground as well.

                                         CONCLUSION

         The Findings and Recommendations should be adopted and the claims against Bretzing

dismissed with prejudice.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General
                                              Civil Division

                                              C. SALVATORE D’ALESSIO, JR.
                                              Acting Director, Constitutional Tort Staff
                                              Torts Branch, Civil Division


                                                 14
Case 2:18-cv-00160-SU   Document 175   Filed 02/26/21       Page 16 of 18




                             RICHARD MONTAGUE
                             Senior Trial Counsel
                             Constitutional Tort Staff
                             Torts Branch, Civil Division

                             /s/ Leah Brownlee Taylor
                             LEAH BROWNLEE TAYLOR
                             United States Department of Justice
                             Senior Trial Attorney
                             Constitutional Tort Staff
                             Torts Branch, Civil Division
                             PO Box 7146
                             Washington, D.C. 20044
                             Leah.B.Taylor@usdoj.gov

                             Attorney for Defendants
                             United States of America and Greg Bretzing




                               15
       Case 2:18-cv-00160-SU          Document 175        Filed 02/26/21    Page 17 of 18




                               LOCAL RULE 7.2 CERTIFICATE

       In accordance with Local Rule 7-2 (b), counsel certifies that this brief complies with the

page limitation under LR 7-2(b) because it contains approximately 14 pages, including headings,

footnotes, and quotations, but excluding any caption, table of contents, table of cases and

authorities, signature block, exhibits, and any certificates of counsel.

                                               /s/ Leah Brownlee Taylor
                                               Leah Brownlee Taylor




                                                 16
       Case 2:18-cv-00160-SU          Document 175     Filed 02/26/21     Page 18 of 18




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 26, 2021, I filed the foregoing document through the

CM/ECF system, causing the following individuals to be served by electronic means, as reflected

in the Notice of Electronic Filing:

J. Morgan Philpot
JM Philpot Law
1063 E. Alpine Dr.
Alpine, UT 84004
Email: morgan@jmphilpot.com

James S. Smith
Department of Justice
Trial Division
100 SW Market St
Portland, OR 97201
Email: james.s.smith@doj.state.or.us

Molly S. Silver
Thomas F. Armosino
Frohnmayer Deatherage, et al.
2592 E. Barnett Road
Medford, OR 97501
Email: armosino@fdfirm.com



                                            /s/ Leah Brownlee Taylor
                                            Leah Brownlee Taylor




                                               17
